CLAYTON, Justice
(dissenting).
I respectfully dissent from the majority opinion.
It is my plain and simple belief that an incumbent sheriff should be permitted to succeed himself. The reasons for this prohibition set out in Section 99 of the Kentucky Constitution are grounded in history and the thinking of those early times. Most of those reasons are no longer reality and have been eroded by time. The present-day sheriff does not have the power and authority he once had.
I believe the rising crime rate would be reduced if this prohibition were removed. This would be a reality especially in the rural areas where the sheriff is the chief and most effective law enforcement officer. Surely a sheriff with four years’ experience could do a better job if allowed to continue in office until the voters thought otherwise. *281About the time a sheriff learns his job he is required to quit and seek other employment. In my opinion this is a waste of taxpayers’ money. A sheriff who does not do a good job or abuses his power can be voted out of office the same as a county judge, county court clerk or other county officials who can and are allowed to succeed themselves.
It is well settled that this court has the authority to invalidate a provision of the Kentucky Constitution which it finds to be contrary or repugnant to the Constitution of the United States. See Miller v. Johnson, 92 Ky. 589, 18 S.W. 522 (1892); Constitution of the United States, Article 6, Clause 2.
The fact that of all the county officials only the sheriff is singled out and prohibited by Section 99 of the Kentucky Constitution from seeking reelection, in my opinion, brings Section 99 into direct conflict with the rights of due process and equal protection guaranteed by the Fourteenth Amendment of the Constitution of the United States.
In preference to this higher law, I would therefore hold that the judgment of the Marshall Circuit Court be reversed with directions to enter judgment in favor of appellant granting the injunctive relief sought.